JUSTICE TULLY, dissenting: I respectfully dissent. The standard to be employed by this court in assessing the propriety of a denial of a motion for judgment notwithstanding the verdict is well established. A judgment notwithstanding the verdict ought to be entered only in those cases in which all the evidence, when viewed in its aspect most favorable to the nonmovant, so overwhelmingly favors the movant that no contrary verdict based on the evidence could ever stand. Pedrick v. Peoria & Eastern R.R. Co. (1967), 37 Ill. 2d 494, 510, 229 N.E.2d 504. Section 3 — 106 of the Local Governmental and Governmental Employees Tort Immunity Act (The Act) provides that a local public entity, such as the Chicago Park District, is not liable for an injury on a public park where liability is premised on the existence of a condition of the property "unless such local entity *** is guilty of willful and wanton conduct proximately causing such injury.” (Ill. Rev. Stat. 1985, ch. 85, par. 3 — 106 (now 745 ILCS 10/3 — 106 (West 1993)).) Section 1 — 210 of the Act defines willful and wanton conduct as "a course of action which shows an actual or deliberate course of action which shows an actual or deliberate intention to cause harm or which, if not intentional, shows an utter indifference to or conscious disregard for the safety of others or their property.” Ill. Rev. Stat. 1985, ch. 85, par. 1 — 210 (now 745 ILCS 10/1 — 210 (West 1994)). In the instant case I believe the evidence presented at trial, when viewed in its aspect most favorable to plaintiff, contains ample evidence to support the jury’s conclusion that the park district’s conduct was of a willful and wanton character and not merely negligent as the majority suggests. The majority’s conclusion that the park district had no actual or constructive notice that the stake protruded above ground is simply unsupported by the facts. This conclusion can only be reached if one ignores the facts and puts common sense and reason aside. It is undisputed that it was park district surveyors that placed the permanent protruding stake in the ground in order to establish a base line and bench mark for both park district employees and contractors to do their work on the diamond. It was admitted by Lawrence Reagan, a 33-year park district employee and engineer, that the stakes were of no use at all unless they protruded from the ground. In addition, park district employees admitted that the home base area could not be mechanically dragged like much of the rest of a baseball diamond and therefore it needed to be hand-raked for debris and other hazards. In other words, someone had to physically inspect and clean the area around the stake. I fail to see how the park district can deny actual, constructive or any other imaginable form of notice. The evidence clearly demonstrates that the park district actually created the danger at issue in this case and thus it is absolutely incredible to claim lack of constructive notice as a defense. See Harding v. City of Highland Park (1992), 228 Ill. App. 3d 561, 591 N.E.2d 952; see also Muellman v. Chicago Park District (1992), 233 Ill. App. 3d 1066, 600 N.E.2d 48 (park district’s conduct was willful and wanton when park user stepped into pipe without pipe lid when park district employees knew lids were being stolen and the lid at issue had been missing for a month). In light of the foregoing, I would reverse the judgment of the circuit court, reinstate the jury’s verdict and remand this cause for further proceedings consistent with the views expressed above.